Case 16-09207-JJG-13   Doc   Filed 04/22/21   EOD 04/22/21 15:07:15   Pg 1 of 4
Case 16-09207-JJG-13   Doc   Filed 04/22/21   EOD 04/22/21 15:07:15   Pg 2 of 4
Case 16-09207-JJG-13        Doc      Filed 04/22/21   EOD 04/22/21 15:07:15          Pg 3 of 4




                      UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

In Re:                                          Case No. 16-09207-JJG-13

Nikki Lynn Nickson, fka Nikki Lynn Wright,
                                                Chapter 13
fka Nickson Financial Service

Debtor                                          Judge Jeffrey J. Graham

         ADDENDUM TO RESPONSE TO NOTICE OF FINAL CURE PAYMENT

    Date last payment received on the mortgage:                           4/1/2021
    Date next post-petition payment due:                                  5/1/2021
    Amount of the next post-petition payment:                        $    1,186.52
    Unpaid principal of the loan:                                    $ 205,415.37
    Additional amounts due for any deferred or accrued interest:     $         -
    Balance of the escrow account:                                   $    1,620.76
    Balance of unapplied funds or funds held in suspense account:    $     516.17


                                                Respectfully Submitted,

                                                /s/ Molly Slutsky Simons
                                                Molly Slutsky Simons (OH 0083702)
                                                Sottile & Barile, Attorneys at Law
                                                394 Wards Corner Road, Suite 180
                                                Loveland, OH 45140
                                                Phone: 513.444.4100
                                                Email: bankruptcy@sottileandbarile.com
                                                Attorney for Creditor
 Case 16-09207-JJG-13         Doc     Filed 04/22/21     EOD 04/22/21 15:07:15         Pg 4 of 4




                                CERTIFICATE OF SERVICE

I certify that on April 22, 2021, a copy of the foregoing Response to Notice of Final Cure
Payment was filed electronically. Notice of this filing will be sent to the following party/parties
through the Court’s ECF System. Party/parties may access this filing through the Court’s system:

       John T. Steinkamp, Debtor’s Counsel
       ecf@johnsteinkampandassociates.com

       Ann M. DeLaney, Trustee
       ecfdelaney@trustee13.com

       Office of the U.S. Trustee
       ustpregion10.in.ecf@usdoj.gov

I further certify that on April 22, 2021, a copy of the foregoing Response to Notice of Final Cure
Payment was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

       Nikki Lynn Nickson, Debtor
       PO Box 68873
       Indianapolis, IN 46268

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Attorney for Creditor
